- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Rua São José nº 20, Grupo 1602, parte Rio de Janeiro/RJ Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 The Board of Directors of COMPANHIA SIDERÚRGICA NACIONAL authorized, on May 6, 2010, a new share buyback program (Share Buyback Program), which will be held in treasury for subsequent sale or cancellation. The Share Buyback Program shall respect the following limits and conditions, pursuant to the provisions of CVM Instructions 10/80 and 358/2002: The Companys objective: to maximize the creation of value to shareholders by means of an efficient capital structure management and the follow-up of market volatility. Number of shares to be acquired: up to 28,874,810 shares. Effective period for performing authorized transactions: from May 7, 2010 to June 8, 2010, inclusively. Free float: 812,639,230 shares. Place of Acquisitions: Stock Exchange. Maximum Share Price: s hare acquisition price cannot exceed its market price. Brokers: Itaú Corretora de Valores S.A., located at Av. Engenheiro Armando de Arruda Pereira, 707 -15º andar- in the city of São Paulo, UBS Pactual Corretora de Mercadorias Ltda., located at Av. Brigadeiro Faria Lima, 3729  10º andar  in the city of São Paulo, and Itaú USA Securities Inc., located at 540 Madison Avenue - 23 rd Floor- in New York city. The Board of Directors has entrusted the Companys Board of Executive Officers to take all necessary measures to implement the resolution, including the establishment of the most convenient date to start the share buyback. Rio de Janeiro, May 7, 2010. Companhia Siderúrgica Nacional Paulo Penido Pinto Marques Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 07, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
